Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 1 of 87 PageID# 709

                          ***PUBLIC VERSION***


                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA,

                       Plaintiff,

     v.                                       Case No. 1:20-cr-00143
                                              The Honorable Judge Ellis
ZACKARY ELLIS SANDERS,                        Hearing: Sept. 11, 2020

                       Defendant.




     MR. ZACKARY ELLIS SANDERS S MOTION TO SUPPRESS AND FOR
      RECONSIDERATION OF HIS MOTION TO COMPEL DISCOVERY




                              Jonathan Jeffress (#42884)
                              Emily Voshell (#92997)
                              Jade Chong-Smith (admitted pro hac vice)
                              KaiserDillon PLLC
                              1099 14th Street. NW
                              8th Floor West
                              Washington, D.C. 20005
                              Telephone: (202) 683-6150
                              Facsimile: (202) 280-1034

                              Counsel for Defendant Zackary Ellis Sanders
  Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 2 of 87 PageID# 710

                                                           ***PUBLIC VERSION***


                                                            TABLE OF CONTENTS

EXHIBITS INDEX ......................................................................................................................... v
INTRODUCTION .......................................................................................................................... 1
PROCEDURAL HISTORY............................................................................................................ 6
   A.         The Search Warrant. ........................................................................................................... 6
   B.         M . Sande                 Ini ial A        ea ance, De en ion Hea ing, Indic men , and A aignmen . ...... 7
   C.         M . Sande                 Mo ion o Com el Di co e . ..................................................................... 8
   D.         The Co                 Memo and m O inion.................................................................................. 10
   E.         M . Sande                 Objec ion o he Co                       Memo and m O inion and O de . ................... 11
THE LAW OF FRANKS v. DELAWARE ..................................................................................... 14
DISCUSSION ............................................................................................................................... 16
        I.         THE WARRANT WAS NOT SUPPORTED BY PROBABLE CAUSE. ................... 16
              A.        BACKGROUND ...................................................................................................... 16
              B.        ARGUMENT ............................................................................................................ 17
                   1.        There was not probable cause to believe that the
                               . .......................................................................................................................... 18
                        a.        The Affidavit reflects no effort by law enforcement to corroborate the
                                             . ..................................................................................................... 18
                        b.        Without additional corroboration,
                                                                                                  . ....................................................... 21
                        c.        There was not probable cause to believe
                                                 ................................................................................................ 22
                        d.        The warrant was stale. ..................................................................................... 26
              C.        THE GOOD FAITH EXCEPTION DOES NOT APPLY. ....................................... 26
        II.        THE SPECIAL AGENT KNOWINGLY MISLED THE MAGISTRATE IN
                                                                                                                                                          .
                   27
              A.        BACKGROUND ...................................................................................................... 27

                                                                                                             . ............................................ 27
                                                                                                                .......................................... 28
                                                                                                                               . ......................... 29

                                                                                            . ............................................................ 30
                                                   ........................................................................................................ 31
                                                       . .................................................................................................. 31

                                                                                ii
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 3 of 87 PageID# 711




                                                . .............................................................................................. 32
                                                   ............................................................................................. 32
         3.        Ho      he S ecial Agen De c ibed                                                                                 .......... 34
                                            .................................................................................................... 34
              b.        The Affidavit (Paragraphs                                                 . ........................................... 34
    B.        ARGUMENT ............................................................................................................ 36


                                . ............................................................................................................... 38

                                                                                                                ............................... 40


                                                                 .............................................................................. 42




                                                                                                           . .................................. 42
                                                                                                         . .................................... 44
  III. THE SPECIAL AGENT KNOWINGLY MISLED THE MAGISTRATE ABOUT
  TOR AND OTHER ISSUES MATERIAL TO PROBABLE CAUSE. ............................... 46
    A.        BACKGROUND ...................................................................................................... 46
         1.        The Tor Network................................................................................................... 46
         2.        The Tor Project ..................................................................................................... 48
              a.    The U.S. Government is and has been one of the main sponsors of the Tor
              Project. ...................................................................................................................... 49
              b.     Neither the Tor Network nor the Tor Browser are designed or primarily used
              for illegal purposes. ................................................................................................... 49
         3.        The Tor Browser ................................................................................................... 50
              a.   There are many legitimate reasons for people to use the Tor Browser to
              connect to the Tor network. ...................................................................................... 51
              b.    The Tor Browser is a non-default browser (like Google Chrome or Mozilla
              Firefox) but, compared to other browsers, it has heightened privacy and security
              protections. ................................................................................................................ 52
              c.        The Tor Browser is easy to download. ............................................................ 54
              d.  The steps required to download the Tor Browser are the same steps required to
              download any other non-default browser. ................................................................ 55
              e.        The Tor Browser is easy to use. ...................................................................... 55



                                                                     iii
  Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 4 of 87 PageID# 712




                 4.        How People Browse the Internet. ......................................................................... 56
                      a.        Search engines. ................................................................................................ 57
                      b.        Links. ............................................................................................................... 58
                      c.        A One-Time Visit to a Website. ...................................................................... 59
            B.        ARGUMENT ............................................................................................................ 59
                 1.        The Affidavit misled the Magistrate about Tor. ................................................... 59
                 2.        The Affidavit misled the Magistrate about                                       . ......................................... 60
                 3.        The Affidavit misled the Magistrate about
                                ...................................................................................................................... 61
                 4.        The Affidavit misled the Magistrate abo                          e idence                                                .63
                 5.        The Affidavit misled the Magistrate
                                    ............................................................................................................... 64
                 6.        The Affidavit misled the Magistrate by omitting information
                               ....................................................................................................................... 66
                 7. The Affidavit misled the Magistrate through omissions that, taken together, were
                 essential for the Magistrate to find probable cause. ...................................................... 67
       IV. THE SPECIAL AGENT RECKLESSLY MISLED THE MAGISTRATE IN
                                   . .............................................................................. 68
            A.        BACKGROUND ...................................................................................................... 69
                                                                                            .......................................................... 69
            B.        ARGUMENT ............................................................................................................ 72
                 1.        There is no process for
                                                                                                                          . .......................... 72
                 2.        The Special Agent was not aware of any method that could
                                                                                   ................................. 74
                 3.        The Special Agent should have known
                                                                                                                             . ....................... 74
                 4.                                                                                                                   ............... 75
                 5.
                           76
       V.        ALL FRUITS OF THE ILLEGAL SEARCH MUST BE SUPPRESSED. .................. 78
CONCLUSION ............................................................................................................................. 79




                                                                             iv
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 5 of 87 PageID# 713




                                   EXHIBITS INDEX

Exhibit #   Title
   1
   2
   3
   4
   5
   6
   7
   8        Comparison of How         and Go e nmen De c ibe he In e ne U e
            Activities
   9        Declaration of Dr. Matthew Miller
   10       Second Declaration of Dr. Matthew Miller
   11       Third Declaration of Dr. Matthew Miller
   12       Fourth Declaration of Dr. Matthew Miller
   13       Declaration of Mathew Ryder QC
   14       Second Declaration of Matthew Ryder QC
   15       Declaration of Seth Schoen
   16       Declaration of Dr. Richard Clayton
   17
   18
   19
   20                          Job Description
   21       Matish Affidavit
   22       Comparison Report of Matish Affidavit and Sanders Affidavit
   23       July 31 Hearing Transcript
   24




                                            v
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 6 of 87 PageID# 714

                                    ***PUBLIC VERSION***


          Zackary Ellis Sanders, by and through undersigned counsel, and pursuant to Federal Rule

of Criminal Procedure 41 and the Fourth Amendment, respectfully moves this Court to suppress

all evidence and illegal fruits obtained pursuant to the invalid search warrant issued in this case.

M . Sande al o e ec f ll mo e fo econ ide a ion of he Co                 O de den ing hi Mo ion

to Compel, which erroneously denied Mr. Sanders further evidence directly relevant to this Motion

to Suppress.

                                        INTRODUCTION

          The Federal B ea of In e iga ion ( FBI ) a in e iga ing a eb i e called




                                                                           Ex. 1 (Intel Log).




1
    The FBI determined, through a




              Mr. Sanders has requested                                          but the
Government continues to withhold those documents.
                                                 1
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 7 of 87 PageID# 715
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 8 of 87 PageID# 716




        Once one nde      and he     e limi of he Go e nmen       e idence a he

                               it is not hard to see how the FBI exploited

                ,3 mi led he Magi    a e abo   he a e of he Go e nmen        e idence, and he eb

obtained a warrant to search and seize every person, electronic device, room, garbage, treehouse,

and vehicle on the family property

                   And in addition to capitalizing on the poor wording




        Additionally, the FBI included other misleading information

                                               would draw the incorrect inferences necessary for

finding probable cause.




                                                                                    In addition to




3




            .


                                                 3
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 9 of 87 PageID# 717




        .

       The FBI was also reckless as




                             While academics have discussed other methods that do not interfere

with an Internet use   com     e a being heo e icall    o ible,




                                           Ex. 11 (Third Declaration of Dr. Matthew Miller); Ex.

16 (Declaration of Dr. Richard Clayton). If the Special Agent was the expert he presented himself

as, then he knew that to be the case. See Ex. 11 (Third Declaration of Dr. Matthew Miller) at 2;

Ex. 16 (Declaration of Dr. Richard Clayton) at 8




         , the Special Agent should have known



               . Id. at 8-9. On the other hand,




                                                  4
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 10 of 87 PageID# 718




              The FBI cannot procure illegally obtained evidence

and then rely on it while misleading the Magistrate about how that evidence a ob ained. Go

O      n (ECF No. 41) a 16.

         Ba ed on he can di co e        he Go e nmen ha        o ided o da e, he Go e nmen         o n

statements, and the declarations submitted by four defense experts,4 there is no question that Mr.

Sande     ha made a        b an ial     elimina     ho ing ha a fal e        a emen kno ingl and

intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

affida i . Franks v. Delaware, 438 U.S. 154, 155 56 (1978). The Affidavit misled the Magistrate

    ega ding he a e of he Go e nmen        e idence




               Particularly when the false statements are excised from the Affidavit and the material

omissions are added, there was no basis for probable cause and no neutral Magistrate would have

issued the warrant. As a result, Mr. Sanders requests, and is respectfully entitled to, a Franks

hearing. Id. ( if he allegedl fal e a emen i nece a              o he finding of        obable ca e, he

Fourth Amendmen e i e ha a hea ing be held a he defendan                   e e     ).




4
  The declarants are Dr. Matthew Miller, Associate Professor Computer Science and Information
Technology at the University of Nebraska at Kearney; Matthew Ryder QC, U.K. barrister and part-time
judge in higher criminal courts; Seth Schoen, computer technologist and privacy specialist who worked as
a Senior Staff Technologist at the Electronic Frontier Foundation for the past 19 years; and Dr. Richard
Clayton, Director of the Cambridge Cybercrime Centre at the University of Cambridge.


                                                   5
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 11 of 87 PageID# 719




         Because the warrant was based on materially false statements and omissions, and because

even without correcting the Affidavit i    a   o lacking in indicia of   obable ca e a o ende

official belief in i   e i ence en i el   n ea onable, United States v. Leon, 468 U.S. 897, 932

(1984), the Leon good faith exception does not apply. As a result, all evidence derived from the

illegal ea ch of he Sande       famil home, he in e oga ion of Mr. Sanders and his parents, and

the forensic examinations of any tangible evidence should be suppressed as fruit of the poisonous

tree.

                                   PROCEDURAL HISTORY

      A. The Search Warrant.
                                                                                 5
                                                                                     That same day,

the Magistrate issued a warrant for the FBI to search he Sande           family home,



         On February 12, 2020, at 6:05 a.m., 26 law enforcement agents executed the invalid search

warrant. The agents, with guns drawn, pulled Mr. Sande         a en o    of hei home and fo ced

M . Sande a g n oin in o hi mo he           office. E . 8

The FBI interrogated Mr. Sanders




5




                                                 6
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 12 of 87 PageID# 720




      B. Mr. Sanders I         a A   ea a ce, De e            Hea     , Indictment, and Arraignment.

         On March 20, 2020, over five weeks later, Mr. Sanders was arrested and made his initial

appearance.

         On April 1, 2020,     hile li iga ing he i       e of M . Sande        de en ion, he Go e nmen

    e e en ed ha    [M . Sande ] came o he go e nmen                  a en ion af e an in e iga ion

conducted by the Federal Bureau of Investigation [] and other law enforcement entities revealed

that an individual accessed a website that advertises child pornography6 using an IP address

a ocia ed     i h [M . Sande     ] e idence in McLean, Vi ginia.           Go     O    n to Revocation of

Detention Order (ECF No. 15) (emphasis added) at 2.

         On June 24, 2020, ba ed on he e idence de i ed f om he illegal ea ch of he Sande

family home, Mr. Sanders was indicted on five counts of production of child pornography in

violation of 18 U.S.C. § 225l (a) and § 2251(e), six counts of receipt of child pornography in

violation of 18 U.S.C. § 2252(a)(2) and § 2252(b)(l), and one count of possession of child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and § 2252(b)(2). Mr. Sanders faces a

mandatory minimum of fifteen years in prison for each count of production of child pornography.7




6

7




                                                      7
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 13 of 87 PageID# 721




          At arraignment on July 10, 2020, Mr. Sanders appeared before this Court and his counsel

explained that he had a meritorious motion to suppress and for a Franks hearing, but that the

Government was refusing to provide additional discovery in its possession, custody, or control

relevant to that motion to suppress. The Court set a schedule for Mr. Sanders to submit a motion

to compel and, once the Court had resolved that motion, a motion to suppress.8

      C. M . Sa de         M        to Compel Discovery.

          On April 29, 2020, the Government, pursuant to its discovery obligations, produced the

                                                           On May 15, 2020, the Government produced

the only other

                                                         On July 7, 2020, the Government produced two

                                                                                               Just several

hours before filing i       o o i ion o M . Sande            Mo ion o Com el, he Go e nmen hen

produced a

                                                                                Thus, with respect to the




8
    On August 20, 2020, the Court extended the pretrial motions deadline to August 27, 2020.
9




                                                     8
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 14 of 87 PageID# 722




       On J l 13, 2020, and ba ed on he Go e nmen         efusal to produce further discovery, Mr.

Sanders moved to compel discrete categories of discovery. Mot. to Compel (ECF No. 37). The

requested discovery would further establish that the Special Agent knew




                                                                                   Id. Mr. Sanders

noted that he had submitted detailed discovery requests to the Government regarding the

Go e nmen      con em o aneo      nde anding                                                . The

Government, notwithstanding its obligations under Rule 16(a) and Brady v. Maryland, 373 U.S.

83 (1963), had refused to provide Mr. Sanders with meaningful discovery regarding the

                                                                              This discovery was

and i c i ical o M . Sande     mo ion to suppress. Id. at 2.

       On July 27, 2020, he Go e nmen filed an O      o i ion o M . Sande      Mo ion o Com el

Di co e . Go     O    n (ECF. No. 41). Th o gho       he li iga ion of M . Sande     mo ion, hen




                                                               See, e.g., Ex. 23 (July 31 Hearing

T an c i ) a 15, 20, 22, 24; Go     B ief (ECF No. 53) at 1-3. The Government also repeatedly

claimed

                when there is no evidence that it did.         None of the




                                                9
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 15 of 87 PageID# 723




          On August 10, 2020, Mr. Sanders and Government filed supplemental briefs. See Defense

B ief (ECF No. 51); Go          B ief (ECF No. 53). In i      lemen al b ief, he Go e nmen declined

to explain to the Court




                                                             Again, al ho gh     he S ecial Agen

con em o aneo         nde    anding of he a e of he Go e nmen         e idence

      i     he cen al i     e nde l ing M . Sande           Mo ion o Com el and hi Mo ion, the

Government did not have the Special Agent address that issue in his Declaration. Id.

          On A g     12, 2020, M . Sande filed a e on e o he Go e nmen            B ief o make clea

ha




                 M . Sande          e on e al o no ed hat he       Go e nmen ha[d]       e en ed an

implausible, after-the-fact theory about how



                                                                                        Response to

Go        B ief (ECF No. 64).

     D. T e C          Me         a d     O        .




                                                       10
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 16 of 87 PageID# 724




         On A g     21, 2020 he Co      i     ed an O de (ECF No. 74) den ing M . Sande     Mo ion

to Compel Discovery. In a Memorandum Opinion (ECF No. 73) accom an ing he Co                   O de ,

he Co        ejec ed M . Sande        central argument that the Government was in possession of

f     he comm nica ion and doc men            ele an o M . Sande     mo ion o        e    ha i      a

refusing to produce. Id. at 9.

      E. M . Sa de      Ob ec               eC          Me   a d     O         a d O de .

         On the issue of                                                              , he Co

Memo and m O inion eflec a f ndamen al mi nde anding of M . Sande                   a g men . The

critical issue Mr. Sanders presented in his Motion to Compel (and also presents in this Motion) is

not simply    as the Court characterized it

       See Memo and m O inion (ECF No. 73) a 9 (finding ha            Defendan     a g men fal e

because defendant has not shown that any misrepresentation occurred here.




           . While, as the Court later acknowledged in its Opinion,

                                                                                          was not

and is not    M . Sande          cen al a g men . In ead, M . Sande           co e a g men i     ha ,

although the Special Agent

                                 he knew that the imprecise language of the          was materially

misleading, as he knew that in repeating it, he conveyed to the Magistrate that



                                                              The S ecial Agen    con em o aneo

understanding is clear not just from the S ecial Agen        o n          , which characterizes the




                                                   11
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 17 of 87 PageID# 725




e en of M . Sande       ac i i   a ha ing




         Tellingly, nowhere in any of the Governmen        e io   filing did he Go e nmen e e

represent that it believed then (or believes now) that it had actual evidence

                                                                                  That is the very

reason why the Special Agent resorted to the



                                                          Id. (emphasis added). Accordingly, and

 e ec f ll , he Co      finding ha




                                       .10 The Co      denial of M . Sande      Mo ion o Com el



10




                                               12
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 18 of 87 PageID# 726




accordingly violated his constitutional and statutory rights supporting further discovery on this

issue and, if left to stand, will permit the Government to continue to conceal all further evidence

of he S ecial Agen       c l able    a e of mind. Tha      a no j        incorrect legally but also

fundamentally unfair to the defense so as to deny Mr. Sanders due process.11




11
  Re ec f ll , in addi ion o he Co    e oneo    legal concl ion, he Co     made a n mbe of fac al
errors.




                                                13
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 19 of 87 PageID# 727




         Ba ed on he Go e nmen          bmi ion           hen li iga ing M . Sande    Mo ion o Com el,

it is certain that the Government continues to withhold Brady and Rule 16 material that would

f     he co obo a e M . Sande       o i ion ha the Special Agent knowingly and recklessly misled

the Magistrate in multiple material respects. Indeed, despite having multiple opportunities to do

so, including through a Declaration



               . Instead, the Government has argued only that Mr. Sanders            a criminal defendant

with no acce       o he Go e nmen     file     has not provided sufficien        oof o ea n di co e

he has a right to in the first place. It is for these reasons that Mr. Sanders respectfully moves for

 econ ide a ion of he Co          ling on hi Mo ion o Com el, in the event the Court does not at

this time grant his Motion to Suppress.

                            THE LAW OF FRANKS v. DELAWARE

         In Franks v. Delaware, the Supreme Court set forth a two-step test for defendants to

challenge the veracity of an affidavit in support of a search warrant. 438 U.S. 154, 155-56, 98 S.

Ct. 2674 (1978); accord United States v. Clenney, 631 F.3d 658, 663 (4th Cir. 2011).

         First, M . Sande   m     make[] a         b an ial     elimina    ho ing ha a fal e a emen

knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant

in the warrant affidavit, and if the allegedly false statement is necessary to the finding of probable

ca e, he Fo      h Amendmen e i e ha a hea ing be held a he defendan ' e e . Franks,

438 U.S. at 155 56; see also United States v. Leonard, No. 17-cr-135, 2017 WL 4478330 at *5

(E.D. Va. October 6, 2017) (similar).        Thi    ho ing m        be mo e han concl o       and ho ld

incl de affida i     o o he e idence o o e come he                e m ion of he        a an      alidi .

Clenney, 631 F.3d at 663 (quotation marks and internal punctuation omitted).




                                                     14
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 20 of 87 PageID# 728




         Second, at the Franks hearing, M . Sande     m       e abli h    he allega ion of e j        o

eckle di ega d . . . b a      e onde ance of he e idence. Franks, 438 U.S. at 156. Furthermore,

     i h he affida i   fal e ma e ial e o one ide, he affida i       emaining con en i insufficient

to establish probable cause, the search warrant must be voided and the fruits of the search excluded

to the same extent as if    obable ca e   a lacking on he face of he affida i .         Id. a 156.     A

warrant that violates Franks is not subject to the good-fai h e ce ion o he e cl iona                le.

Colkley, 899 F.2d 297 at 300.

         The Fo    h Ci c i ha held ha [ ]he Franks test also applies when affiants omit material

fac       i h he in en o make, o in eckless disregard of whether they thereby made, the affidavit

mi leading. United States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990); see also Osborne v.

Georgiades, 697 F. A        234, 246 (4 h Ci . 2017) ( To      cceed on hi claim, [ he mo an ] m

prove that [the affiant] deliberately or wi h a      eckle     di ega d fo     he       h made fal e

 a emen of ma e ial fac in hi affida i , o omi ed f om ha affida i ma e ial facts with the

intent to make, or in reckless disregard of whether they thereby made, he affida i mi leading ).

An omi ed fac i ma e ial if i i nece a         o he ne       al and di in e e ed magi    a e finding

of    obable ca e; in o de      o d , if i incl ion in he affida i       o ld defea     obable ca e.

United States v. Wharton, 840 F.3d 163, 168-169 (4th Cir. 2016) (quotation marks and punctuation

omitted).

         Mr. Sanders is entitled to a Franks hearing because this Motion makes the requisite

substantial, non-conclusory, preliminary showing that the Special Agent misled the Magistrate

with both deceptive statements and omissions on matters fundamental to probable cause. Franks,

438 U.S. at 171. The Fourth Circuit and District Courts therein have found Franks hearings

warranted on far lesser showings. See, e.g., United States v. Tate, 524 F.3d 449 (4th Cir. 2008)




                                                15
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 21 of 87 PageID# 729




(vacating the defendant's marijuana-related conviction and remanding for a Franks hearing when

the defendant made a sufficient preliminary showing when the affiant officer omitted information

about the location of the defendant's trash cans where the illegal marijuana was found); United

States v. Wharton, No. ELH-13-0043, 2014 WL 3943358, at *1 (August 14, 2014), aff'd United

States v. Wharton, 840 F.3d 163 (4th Cir. 2016) (granting a Franks hearing when an affiant officer

executed a search warrant on the defendant's entire home but omitted information about the

defendant occupying only a part of the home); United States v. White, No. 1:17-cr-94-1, 2017 WL

2633521, at *1 (M.D.N.C. June 19, 2017) (finding that the defendant made a preliminary showing

that he was entitled to a Franks hearing based on a materially misleading statement in the affidavit,

but a hearing was unnecessary because suppression was warranted on other grounds).

                                          DISCUSSION

   I. THE WARRANT WAS NOT SUPPORTED BY PROBABLE CAUSE.

       A. BACKGROUND

       The S ecial Agen      Affida i con ain one      and just one allegation of criminal activity




Ex. 5 (Affidavit) at ¶ 23. While the Affidavit contains numerous other paragraphs documenting

the Special Agen    backg o nd and e e ience, he S ecial Agen




                                                 16
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 22 of 87 PageID# 730




                                                                                . Id. at ¶¶ 33-35. In

stark contrast to cases where courts have     held he Magi      ae    probable cause determination,

the Affidavit in this case did not describe specific content




       B. ARGUMENT

       Assuming arguendo that the FBI did not knowingly or recklessly mislead the Magistrate

or omit material facts from the Affidavit   which it did, see infra   the warrant issued in this case

was invalid because it was not supported by     obable ca e o ea ch he Sande           famil home

or the electronic devices within it. Even without excising the false and misleading statements on

which probable cause depended, and even when reviewing the Affidavit in the light most favorable

to the Go e nmen , he fac     he S ecial Agen      e en ed in he Affida i failed o      o ide a fai

probability that contraband or evidence of a crime w[ould] be found in a a ic la      lace. Illinois

v. Gates, 462 U.S. 213, 238 (1983). The Affidavit con ained ba e concl ion                 ha    ee

insufficient to meet the probable cause standard. Id.at 239. As a result, the Magistrate did not

ha e a     b an ial ba i fo de e mining he e i ence of          obable ca e     ha a ea ch      o ld

uncover evidence of wrongdoing. Id. at 239.

       A Magi     aei    e i ed o make a        ac ical, common-sense decision whether, given all

the circumstances set forth in the affidavit before him, including he         e aci   and ba i of

kno ledge of e on            l ing hea a info ma ion, there is a fair probability that contraband

o e idence of a c ime     ill be fo nd in a a ic la     lace.    Gates, 462 U.S. at 238. When a

reviewing court examines the validi    of a ea ch a an ,        ch alidi    m     be a e ed on he




                                                17
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 23 of 87 PageID# 731




basis of the information that the officers disclosed, or had a duty to discover and to disclose, to the

i     ing Magi   a e, and no on         ha        a     nco e ed af e   a d d ing he e ec ion of he

warrant. Maryland v. Garrison, 480 U.S. 79, 85 (1987).

             1. There was not probable cause to believe that the


                 a. The Affidavit reflects no effort by law enforcement to corroborate the


         The Affidavit in this case rests entirely on




         The S ecial Agen      ei e a ion in

              me e affi ma ion of       icion and belief i ho an           a emen of adequate supporting

fac     ha he S      eme Co      ha e        e l       ejec ed as providing an adequate basis for probable

cause. See Nathanson v. United States, 290 U.S. 41, 46 (1933) (affiant                a emen ha he had

    ca e o       ec and doe belie e          ha       m ggled liquor was present in a private home was

insufficient to provide probable cause). The Affidavit does not show




                                                         18
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 24 of 87 PageID# 732




       The Affidavit does not contain sufficient facts to provide a   b an ial ba i fo c edi ing

he hea a                   , and ha hea a i no        ea onabl co obo a ed b o he ma e

ha   e e i hin he S ecial Agen     kno ledge. Jones v. United States, 362 U.S. 257, 269 (1960),

overruled on other grounds by United States v. Salvucci, 448 U.S. 83, 100 (1980).

       There are no facts from which to determine how




                                               19
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 25 of 87 PageID# 733




                                                                                  12



           An info man       e aci , eliability, and basis of knowledge a e clo el in e           ined

i     e     o be con ide ed a    a of he o ali     of the circumstances when determining whether

there is probable cause. Gates, 462 U.S. at 230 (emphasis added). In conducting such an analysis

in Illinois v. Gates, he S      eme Co    held ha he co obo a ion of a i       h o gh o he o ce

of information ed ce[ ] he chance of a eckle           o    e a ica ing ale and        h s provid[es] a

     b an ial ba i fo c edi ing . . . hea a .    Id. at 244-245 (quoting Jones v. United States, 362

U.S. at 269, 271 (internal quotations omitted).

           Here, however,



                                                                                                   The

Fo        h Amendmen dic a e ha      [ ] fficien information must be presented to the magistrate to

allow that official to determine probable cause; his action cannot be a mere ratification of the bare

concl ion of o he .         Gates, 462 U.S. at 239.




12




                                                  20
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 26 of 87 PageID# 734




it is the type of bare-boned statement found in Nathanson and other similar cases to be insufficient

for probable cause.

               b. Without additional corroboration,
                                                                               .

       The Affidavit is also notable for what it did not allege, but which would have been required

for the Magistrate reasonably to infer




       There are at least five circumstances reflected in the Affidavit that made it unreasonable,




                                                21
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 27 of 87 PageID# 735




                                              15


              c. There was not probable cause to believe


       Even assuming, arguendo, that there was probable cause to believe




                           See, e.g., United States v. Falso, 544 F.3d 110, 120-21 (2d Cir. 2008)

(finding no probable cause for possession of child pornography when it was alleged that defendant

 a ea [ed] o ha e gained acce       o a em ed o gain acce         o he c f eedom.com eb i e

which did not require registering an account or logging in   and that even if one inferred that the



13



14



15




                                               22
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 28 of 87 PageID# 736




defendant had accessed cpfreedom.com, there was no specific allegation that the defendant

 acce ed, ie ed o do nloaded child o nog a h ); see also, e.g. United States v. Doyle, 650

F.3d 460, 472 (4th Cir. 2011) (finding no probable cause for possession of child pornography

based on evidence of child molestation and claim from child victim that defendant showed the

victim pictures of nude children).

       Courts have required much more than the sparse facts contained in the Affidavit before

finding probable cause. See United States v. Bosyk, 933 F.3d 319, 322 (4th Cir. 2019) (finding

probable cause where FBI described message with hyperlink with numerous thumbnail images

depicting man sexually molesting female toddler, which was unmistakably child pornography, and

records subpoenaed from a file sharing site showed the defendant had viewed and clicked on that

hyperlink to download child pornography), cert. denied, 140 S. Ct. 1124 (2020); United States v.

Richardson, 607 F.3d 357 (4th Cir. 2010) (finding probable cause where investigation linked

defendant's email accounts, which he used to distribute child pornography, to the address where

the warrant was executed); United States v. Bynum, 604 F.3d 161 (4th Cir. 2010) (finding probable

cause where someone with a particular screen name at address where warrant was executed had

uploaded suspected child pornography to the Internet); United States v. Goodwin, 854 F.2d 33 (4th

Cir. 1988) (finding probable cause for anticipatory search warrant when defendant ordered child

pornography and investigation verified that materials would be delivered to address where warrant

was executed); United States v. Bailey, 272 F. Supp. 2d 822, 824 (D. Neb. 2003) (finding probable

cause where someone using a particular e-mail address knowingly subscribed to a specialized

Internet site that distributed child pornography); United States v. Shields, No. 4:CR-01-0384, 2004

WL 832937, at *7 (M.D. Pa. Apr. 14, 2004), aff'd, 458 F.3d 269 (3d Cir. 2006) (finding probable

cause where it was clear that the defendant voluntarily subscribed to and joined two websites




                                                23
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 29 of 87 PageID# 737




whose purpose was to share child pornography); United States v. Froman, 355 F.3d 882, 890 91

(5th Cir. 2004) (finding probable cause where the defendant paid to join a group called Candyman

where the sole purpose was to receive and distribute child pornography, the defendant registered

screennames that reflected an interest in child pornography, and the defendant did not cancel his

paid subscription to the group); United States v. Hutto, 84 F. App x 6, 8 (10th Cir. 2003) (finding

probable cause where the defendant paid to join a group where images of child pornography were

available to all members).




                                     Cf. United States v. Bosyk, 933 F.3d 319, 322 (4th Cir. 2019)

(in affidavit, FBI alleged defendant clicked on with numerous thumbnail images depicting man

sexually molesting female toddler), cert. denied, 140 S. Ct. 1124 (2020).




                                                24
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 30 of 87 PageID# 738




     Generalized statements

                                         are not probative of the required intent. Thus,




                                    25
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 31 of 87 PageID# 739




               d. The warrant was stale.

        The FBI did not ha e     obable ca e o ea ch he Sande           famil home in Feb a

2020,




        C. THE GOOD FAITH EXCEPTION DOES NOT APPLY.

        The good faith exception to the exclusionary rule does not apply here. See United States

v. Leon, 468 U.S. 897 (1984). The Fourth Circuit has held:

        The Leon good-faith exception is not available where (1) probable cause is based
        on statements in an affidavit that are knowingly or recklessly false; (2) the
        magi a e fail o e fo m a ne al and de ached f nc ion and in ead me el
        rubber stamps the warrant; [or] (3) the affidavit does not provide the magistrate
        with a substantial basis for determining the existence of probable cause.

United States v. Gary, 528 F.3d 324, 329 (4th Cir. 2008).

        Even assuming arguendo that the Special Agent did not knowingly or recklessly mislead

the Magistrate, the Magistrate failed to perform its neutral and detached function because the

Magistrate merely rubber-stamped the bare conclusions o

                               Finally, even without the excised false statements and with the

material information that the Special Agent omitted, the Affidavit did not provide a substantial

basis for probable cause. Thi Co       ha held ha     a magi   a e ma    el on la   enfo cemen

officers, who may draw on their own experience and specialized training to make inferences from




                                               26
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 32 of 87 PageID# 740




and deductions about the cumulative information available to them that might well elude an

untrained person, as long as the affidavit contains facts to support the law enforcement officer's

conclusions.   United States v. Matish, 193 F. Supp. 3d 585, 602 (E.D. Va. 2016) (citing United

States v. Johnson, 599 F.3d 339, 343 (4th Cir.2010)) (internal citations and quotations omitted)

(emphasis added). In this case, for the reasons previously discussed, see supra, there were

insufficient facts to support the

   II. THE SPECIAL AGENT KNOWINGLY MISLED THE MAGISTRATE IN



       The Affidavit contains just one allegation of criminal activity




       A. BACKGROUND




                                               27
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 33 of 87 PageID# 741




16




                                     28
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 34 of 87 PageID# 742




                                    29
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 35 of 87 PageID# 743




18




                                     30
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 36 of 87 PageID# 744




19




                                     31
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 37 of 87 PageID# 745




                                    32
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 38 of 87 PageID# 746




20




21




                                     33
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 39 of 87 PageID# 747




            3. How the Special Agent Described




               b. The Affidavit (Paragraphs




Ex. 5 (Affidavit)



22




                                              34
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 40 of 87 PageID# 748




Ex. 5 (Affidavit) at




                                    35
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 41 of 87 PageID# 749




        B. ARGUMENT

            [W]hen he Fo     h Amendmen demand a fac al ho ing                  fficien   o com i e

    obable ca e, he ob io      a    m ion i     ha he e      ill be a     hf l ho ing.      Franks v.

Delaware, 438 U.S. 154, 164 65 (1978) (quotation marks and citations omitted). This showing

m      be      hf l . . . in he en e ha he info ma ion            fo h i belie ed o a        o ia el

acce ed b      he affian a    e. Id. at 164-165. Furthe mo e, [b]ecause it is the magistrate who

must determine independently whether there is probable cause, . . . it would be an unthinkable

imposition upon his authority if a warrant affidavit, revealed after the fact to contain a deliberately

or reckless false statement, we e o and be ond im eachmen . Id. at 165.




                                                  36
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 42 of 87 PageID# 750




       Under no interpretation of the Franks caselaw may an affiant include a tip       whether from

a confidential informant or another law enforcement agency or from any other source        he knows

is misleading on its face and hen omi       info ma ion in he affian       o e ion ega ding      hy

that tip inaccurately describes the evidence. Id. at 156 (finding an omission material if it is

 nece a     o he [ne    al and di in e e ed magi     a e ] finding of   obable ca e ); Colkley, 899

F.2d 297 at 300 ( Franks protects against omissions that are designed to mislead, or that are made

in eckle   di ega d of     he he he     o ld mi lead, he magi      a e ); United States v. Wharton,

840 F.3d 163, 168 69 (4th Cir. 2016) (finding a la enfo cemen office            eckle    omi ion of

facts from his affidavit, which undermined the reliability of a confidential informant, were

ma e ial ); Miller v. Prince George's Cty., MD, 475 F.3d 621, 629 (4 h Ci . 2007) ( elec i el

includ[ing] information bolstering probable cause, while omitting information that did not . . . can

mislead a magistrate by reporting less than the total story, thereby manipulating the inferences a

magi   a e ill d a     ); United States v. Taylor, 935 F.3d 1279, 1302-03 (11th Ci . 2019) ( If he

officials who sought the warrant are culpable for misleading the magistrate, the fault lies with

them. And the object of suppression would be to deter law enforcement from misleading

magistrates in the future, not to prevent warrants like hi one f om i        ing ); United States v.

McLamb, 880 F.3d 685, 690 (4 h Ci . 2018) ( In Leon, the Supreme Court explained the limits of

he good fai h e ce ion:      S     e ion . . . emain an a       o ia e emed if he magi        aeo

judge in issuing a warrant was misled by information in an affidavit that the affiant knew was false

o   o ld ha e kno n a fal e e ce        fo hi eckle      di ega d of he      h. ).




                                                37
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 43 of 87 PageID# 751




23




                                     38
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 44 of 87 PageID# 752




                                    39
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 45 of 87 PageID# 753




                                    40
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 46 of 87 PageID# 754




                                    41
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 47 of 87 PageID# 755




                                    42
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 48 of 87 PageID# 756




                                    43
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 49 of 87 PageID# 757




                                                  These omissions if included would defeat a

 obable ca e ho ing and       [e e] de igned o mi lead or w[ere] made with reckless disregard

of whether [such omissions] would mislead.   United States v. Tate, 524 F.3d 449, 455 (4th Cir.

2008).




                                             44
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 50 of 87 PageID# 758




     This was obvious for at least five reasons.




                                             45
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 51 of 87 PageID# 759




      III. THE SPECIAL AGENT KNOWINGLY MISLED THE MAGISTRATE ABOUT
           TOR AND OTHER ISSUES MATERIAL TO PROBABLE CAUSE.

           In addition to                    the Affidavit included other deliberately misleading or

irrelevant information, and omitted material facts, in order to further ensure that the Magistrate

drew the incorrect inferences necessary for finding probable cause. The Affidavit misled the

Magistrate about




           A. BACKGROUND

                 1. The Tor Network
                                                                 24
            To    o iginall     ood fo   The Onion Ro ing,            because the network provides security

by encasing data that travels through the network in different layers of encryption, like an onion:

these layers of encryption are gradually unpeeled at different points in the random circuit of at

least three of the thousands of volunteer-run nodes around the world that comprise the Tor network.

See Ex. 16 (Declaration of Dr. Richard Clayton) at 3-4 (explaining how data that travels on the

To ne o k i enc               ed in ha i be analogi ed a a h ee-la e onion ). As this Court has

     e io l ackno ledged, [ ]he U.S. Na al Re ea ch Labo a o                 c ea ed he Tor network in an

attempt to protect government communications. The public now can access the Tor network.




24
     History, the Tor Project, https://www.torproject.org/about/history/ (last accessed Aug. 18, 2020).


                                                       46
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 52 of 87 PageID# 760




Many people and organizations use the Tor network for legal and legi ima e             oe.     United

States v. Matish, 193 F. Supp. 3d 585, 593 (E.D. Va. 2016).

        The To ne o k         o ide anon mi          o     e   of he ne o k     h o gh a lea     h ee

random nodes that comprise what is called a Tor circuit. Ex. 12 (Fourth Declaration of Dr.

Matthew Miller) at 2-3. Th , [ ]hen omeone i i a                 eb i e   ing the Tor Browser, all the

communications with the web site are sent through . . . three or more randomly chosen Tor nodes,

out of the thousands that make up the Tor network, passing through them before arriving at their

de ina ion. E . 15 (Decla a ion of Seth Schoen) at 1-2.

        The way the Tor network works when an Internet user browses the Internet on the Tor

network is best explained by an analogy to mail:         [ ]he o ing of the packets [of data] from the

Internet user, through the Tor circuit, to a website is like opening an envelope, which contains 2

other progressively smaller envelopes, the last of which contains the request to be sent to the

  eb i e.   Ex. 12 (Fourth Declaration of Dr. Matthew Miller) at 2. However, in this analogy,

 [e]ach en elo e doe no e eal he eci ien o he con en of he ne                 malle en elo e. Id. at

2. Thus, as Dr. Miller explains in further detail:

        When an Internet user visits a websi e h o gh he To Ne o k, he In e ne e
        request is sent to that website by traveling from the Internet user to node 1, from
        node 1 to node 2, from node 2 to node 3, and then from node 3 to the website. When
        the Tor Browser sends packets of data through the Tor Network, it has to encrypt
        the packets of data in the reverse order the a el in. The In e ne e          e e
        (packets of data) to the website is placed on an un-encrypted postcard (Postcard
        #1), where the return address is node 3 and the recipient address is to the website.
        Postcard #1 is encased in an encrypted envelope (Envelope #3), where the return
        address is node 2 and the recipient address is node 3. Envelope #3 is encased in an
        encrypted Envelope #2, where the return address is node 1 and the recipient address
        is node 2. Envelope #2 is encased in an encrypted Envelope #1, where the return
        address is the Internet user and the recipient address is node 1.

Id. at 2.




                                                 47
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 53 of 87 PageID# 761




          D . Richa d Cla on         o ide     a eal-world example of what one node within a TOR

ne o k doe        of    he ill       a e hi     oce :

          an anonymous Valentine can be sent by putting the card into an envelope and
          addressing it to its destination. This can then be put into another envelope and sent
          to a small town in Texas. The outer envelope will be opened and the post office
            ill f ank he inne en elo e Valen ine, TX and he ca d ill hen be deli e ed
          by the Post Office to its destination. Inspecting the outer envelope does not reveal
           he inne en elo e de ination and the ca d eci ien doe no kno in hich
          town the sender resides. Further, since envelopes come in a small range of standard
          sizes, someone watching all the mail would not be able to track any particular
          envelope merely by measuring it.

Ex. 16 (Declaration of Dr. Richard Clayton) at 4.

          While    he To ne o k               i ac fea       e make i more difficult to count its users

compared to other software and services, available statistics suggest that the Tor network is

currently used by about 2.5 million people each da .             E . 15 (Decla a ion of Se h Schoen) a 2;

see also Ex. 16 (Declaration of Dr. Richard Clayton) at 7 (similar).

              2. The Tor Project

          The Tor Project is a 501(c)(3) non-profit organization that supports the Tor network and

the Tor Browser to protect freedom online. The To P ojec                  mi ion i   [ ]o ad ance h man

rights and freedoms by creating and deploying free and open source anonymity and privacy

technologies, supporting their unrestricted availability and use, and furthering their scientific and
                            25
po   la     nde   anding.        A    a of he mi ion, he To P ojec           a   he main de eloper of the

To B o       e and he of         a e behind he To Ne          o k. E . 15 (Decla a ion of Se h Schoen) a

1. The Tor Project developed the Tor Browser to provide the public with easy access to the Tor




25
  Browse Privately. Explore Freely, The Tor Project, https://www.torproject.org/ (last accessed Aug. 13,
2020); Ex. 15 (Declaration of Seth Schoen) at 2; Ex. 12 (Fourth Declaration of Dr. Matthew Miller) at 3.


                                                        48
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 54 of 87 PageID# 762




Network and heightened anonymity protections when browsing online. Id. Today, the Tor Project

promotes, supports and provides downloads for the Tor Browser. Id.

                   a. The U.S. Government is and has been one of the main sponsors of the Tor
                      Project.

           The U.S. government has been one of the main proponents and supporters of Tor. The first

onion routing network design and prototype was created by the U.S. Naval Research Laboratory

in the mid-1990s.26 It was designed to provide Internet users with maximum privacy by routing

Internet traffic through multiple servers.            Since then, other researchers, developers, and

organizations have sought to build on that work, most notably the Tor Project. In 2006, the Tor

Project obtained its 501(c)(3) status and The Tor Project was established as a non-profit to support

the development of the Tor network and the Tor Browser. The Tor Project has been heavily funded

b     he U.S. go e nmen        o   omo e In e ne f eedom. E . 15 (Declaration of Seth Schoen) at 2.

           Some of he ac i e        on o      ho f nd The To P ojec            o k oda include the U.S.

government, educational institutions, philanthropies, and well-known publicly traded companies.

For example, current active sponsors include the U.S. Department of State Bureau of Democracy,

Human Rights, and Labor; the Media Democracy Fund; the Defense Advanced Research Projects

Agency via Georgetown University; the National Science Foundation via Georgetown University;

the Institute of Museum and Library Services via New York University; Craig Newmark

Philanthropies; and the Google Summer of Code program.27

                   b. Neither the Tor Network nor the Tor Browser are designed or primarily
                      used for illegal purposes.




26
     History, the Tor Project, https://www.torproject.org/about/history/ (last accessed Aug. 18, 2020).
27
  Sponsors, The Tor Project, https://www.torproject.org/about/sponsors/ (last accessed Aug. 13, 2020); see
also Ex. 15 (Declaration of Seth Schoen) at 2 (similar).


                                                       49
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 55 of 87 PageID# 763




        Neither the Tor network nor the Tor Browser are designed or primarily used for illegal

ac i i ie . Ra he , To ha been de elo ed o be a tool for free expression, privacy, and human

rights. It is not a tool designed or intended to be used to break the law, either by Tor users or Tor
                  28
rela o e a o .         Indeed, the vast majority of people (over 96%) who use the Tor network and

Tor Browser do so to visit websites on the open Internet with the heightened anonymity protections

ha To      o ide . [H]idden e ice affic i abo            3.4 e cent of total Tor traffic, which means

that, at least according to our early calculations, 96.6 percent of Tor traffic is []not[] hidden

services . . . In other words, the majority of Tor traffic comes from users that are using the network

to browse the public-facing web anonymousl , and no b ho e acce ing hidden i e ).29 Of the

less than four percent of Tor Onion Service websites that make up traffic on the Tor network, the

majority of such websites (52%) are legal under both U.S. and U.K. law.30

             3. The Tor Browser

        The Tor Browser is a software application that people use to access the Tor network and

thereby browse websites on both the open Internet (what people usually think of when they think

of the Internet) and Tor Onion service websites. See, e.g., Ex. 9 (Declaration of Dr. Matthew

Mille ) a 2 ( The To B o        e i abo      e ha       e he To Ne o k o connect to the Internet.

I ha he abili     ob o     e o en In e ne     eb i e a     ell a To Onion Se ice eb i e ). When

                                                                                    Internet users could




28
  The Legal FAQ for Tor Relay Operators, the Tor Project,
https://community.torproject.org/relay/community-resources/eff-tor-legal-faq/
29
  Matthew Braga, Mos Tor Traffic isn going o he Dark Web, Da a S gges s, Vice (Feb. 27, 2015),
https://www.vice.com/en_us/article/9ak8av/most-tor-traffic-isnt-going-to-the-dark-web-data-suggests
(quotation marks omitted).
30
  Larry Loeb, S d Sho s Dark Web Isn as Large or Illegal as Pre io sl Tho gh , Security
Intelligence (Apr. 12, 2016), https://securityintelligence.com/news/study-shows-dark-web-isnt-as-large-
or-illegal-as-previously-thought/.


                                                   50
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 56 of 87 PageID# 764




visit it, other Tor Onion Service websites, or open Internet websites by connecting to the Tor

network through the Tor Browser.

               a. There are many legitimate reasons for people to use the Tor Browser to
                  connect to the Tor network.

       P o ec ing he anon mi       of a    e   IP add e   i a de ign feature of both the Tor network

and the Tor Browser, and it is what provides people with many legitimate reasons for downloading

and using the Tor Browser to access the Tor network. Ex. 15 (Declaration of Seth Schoen) at 4.

Beca e eo le       ac i i ie online can otherwise be tracked, people who want to control what

information they share about themselves can use the Tor Browser to make sure their information

in e     o ed o    acked in a      he don       an . Id. at 2. For example, people may use Tor to

protect their anonymity because:

       Many people don't want the things they say online to be connected with their offline
       identities. They may be concerned about political or economic retribution,
       harassment, or even threats to their lives. Whistleblowers report news that
       companies and governments would prefer to suppress; human rights workers
       struggle against repressive governments; parents try to create a safe way for
       children to explore; victims of domestic violence attempt to rebuild their lives
       where abusers cannot follow.31

       Anonymizing online activities can enable people to more freely communicate, organize,

and associate with others. Using a Tor browser can create space for people to develop and share

ideas. In particular, people who are members of minority groups who may fear discrimination or

harassment on the basis of their sexual orientation, ethnicity, race, religion, or gender identity can

feel more empowered to exercise their First Amendment rights in such spaces. See, e.g., McIntyre

v. Ohio Elections Comm'n, 514 U.S. 334, 357 (1995) (explaining, in a different context, how

 [a]non mi     i a hield f om he          ann of he majo i . . . . I h       e em lifie he purpose



31
  Anonymity, Electronic Frontier Foundation, https://www.eff.org/issues/anonymity (last accessed Aug.
19, 2020).


                                                  51
    Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 57 of 87 PageID# 765




behind the Bill of Rights, and of the First Amendment in particular: to protect unpopular

individuals from retaliation       and their ideas from suppression     at the hand of an intolerant

    ocie   ).

           As another example of why people would legitimately use the Tor Browser, it helps people

keep private information that companies would otherwise seek to collect to profile people and

target advertisements towards them. If people want to search for sensitive information, such as

info ma ion abo         e ec ile dysfunction, herpes, adult incontinence, bankruptcy, gay bars, BDSM,

fertility iss e ,     egnanc , o abo ion, if hey use the Tor Browser to search for such information

i     ill hel    b eak he connec ion be een he en i i e o ic and he iden i       of he person doing

 he ea ch and he eb a oid            e ea edl being ho n ncomfo abl revealing ads on the topic

in the f        e. E . 15 (Decla a ion of Se h Schoen). at 2. In addition to using the Tor Browser to

keep private personal information and avoid targeted ads, people also use it to keep their location

private, see what websites look like from elsewhere in the world, avoid Internet censorship, do

research without revealing where they work, and provide anonymous tips to media or law

enforcement. Id. at 3-4. People use Tor for these reasons precisely because Tor allows people to

keep their identity and activities private by protecting the anonymity of the IP addresses of the

devices they use. Id. at 4.

                    b. The Tor Browser is a non-default browser (like Google Chrome or Mozilla
                       Firefox) but, compared to other browsers, it has heightened privacy and
                       security protections.

           The Tor Browser is a non-default browser that allows people to easily access the Internet

and make choices about what they reveal about themselves        and what they do not   to advertisers,

private corporations, data brokers, websites, and anyone else who is otherwise monitoring,

d a ing infe ence f om, and e en          ofi ing off of eo le ac i i ie online. Id. at 2-4; see also




                                                   52
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 58 of 87 PageID# 766




Ex. 12 (Fourth Declaration of Dr. Matthew Miller) at 3. It is similar in some ways to other web

browsers, like Internet Explorer, Apple Safari, Mozilla Firefox, Google Chrome, and Microsoft

Edge, in that it allows Internet users to access the Internet. Indeed, the Tor Browser is actually an

enhanced version of Mozilla Firefox. Ex. 15 (Declaration of Seth Schoen) at 4; Ex. 16 (Declaration

of Dr. Richard Clayton) at 5. Non-Tor browsers, such as the ones previously described, lack the

heightened privacy and security settings of the Tor Browser. The Tor Browser allows Internet

users to access (via the Tor network) both open Internet websites and Tor Onion Service websites.

       Like Mozilla Firefox and Google Chrome (but unlike Internet Explorer, Apple Safari, or

Microsoft Edge), the Tor Browser is a non-default web browser, which means that it does not

automatically come installed on a device when someone purchases it. People who want to use a

non-default browser need to take affirmative steps to download one.

       The Tor Browser is considered a better browser than the default browsers that

automatically come with devices (such as Internet Explorer, Apple Safari, or Microsoft Edge) and

better than other non-default browsers (such as Mozilla Firefox and Google Chrome). For

example, Fox News compared which was the best of different web browsers and gave the Tor

bo    e an hono able men ion: Fo Ne            e o ed ha he To B o                  e i one of he be

anon mo       eb b o    e   o    he e. I    o eliable, in fac , ha       eople living under repressive

go e nmen ha e         ed i o b eak h o gh cen o hi . . . if o          e looking for the safest, most
                                                            32
private way to browse the net, Tor might be your go- o.           Furthermore, Fox News noted that

while Apple Safari and Microsoft Edge a e he defa l b o           e    ha     all     come b ndled i h

new computers, . . . they tend to lack some of he ec i      fea       e and e en ion      fo nd in o he



32
   Which browser is best? Comparing Chrome, Safari, Firefox, Edge, and Tor, Fox News,
https://www.foxnews.com/tech/which-browser-is-best-comparing-chrome-safari-firefox-edge-and-tor
(last accessed Aug. 13, 2020).


                                                 53
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 59 of 87 PageID# 767




browsers one can download.33 Fox News further counselled against using a default browser such

as Internet Explorer, gi ing i a di hono able men ion, in a beca e i i                an ab ol e minefield
                  34
fo mal a e.

           The Tor Browser has heightened privacy and security for a number of reasons. It allows

an Internet user to browse the Internet via the Tor network. I doe no (1) a e an In e ne                e

search history in the browser itself as the Internet user is browsing or (2) save search history or

cache image o he ha d di k of he In e ne                 e     com     e , in o de o en   e ha an In e ne

user does not reveal thei          ea ch hi o      o      ha he ha e done on he In e ne         and he eb

      o ec [an] In e ne        e   anon mi . E . 12 (Fo           h Decla a ion of D . Ma he Mille ) a 3.

I al o        e e el     e ic [ ] he f nc ionali       of code (e ecially JavaScript code) embedded into

     eb i e    in o de o      o ec he anon mi          of an In e ne    e   IP address. Ex. 16 (Declaration

of Dr. Richard Clayton) at 5.

                       c. The Tor Browser is easy to download.

           It is simple for anyone to download the Tor Browser              even if they are not technically

sophisticated on their computer, mobile phone, or other web-accessible device.                      Ex. 15

(Declaration of Seth Schoen) at 4. For example, a person can go to the Tor Project website, at

https://www.torproject.org/download/, and with one or two clicks35 download the Tor Browser for

free. Downloading the Tor Browser from the Tor Project website takes no more than a few minutes.




33
     Id.
34
     Id.
35
   Some browsers (and depending on how people have configured their browsers) will ask a person to
confirm that they want to download a file, while others will immediately start downloading after a person
click the download button.


                                                          54
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 60 of 87 PageID# 768




Ex. 15 (Declaration of Seth Schoen) at 5-6 (describing the steps required to download the Tor

Browser and providing screenshots to provide a visual explanation).

                d. The steps required to download the Tor Browser are the same steps required
                   to download any other non-default browser.

        Downloading a web browser is the same process whether someone is downloading the Tor

Browser or another non-default browser like Mozilla Firefox or Google Chrome. Id. a 4 ( The

steps to download and use the Tor Browser are the same as those to download and use any other

Bo     e ); see also id. at 5-6 (depicting and explaining the steps required to download the Tor

Browser).36

                e. The Tor Browser is easy to use.

        The Tor Browser was specifically designed to be as easy to use as any other non-default

browser, so that the public could have free, easy-to-access, heightened security protections while

browsing online. Id. at 4; see also E . 16 (Decla a ion of D . Richa d Cla on) ( U ing TOR is

extremely easy one do nload he TOR b ndle fo Windo                  , Mac o fo one        hone o able .

One then installs it and launches it and it can immediately be used. On a fast connection this takes

le   han a min e ). Once a e on ha do nloaded he Tor Browser, to browse the Internet they

simply need to open the program by clicking on its icon        just like they would for any other web

browser. Ex. 15 (Declaration of Seth Schoen). a 7.         The To P ojec ha con in ed o im o e




36
  If someone wanted to download Google Chrome or Mozilla Firefox, someone would simply need to
 ea ch fo Google Ch ome o Mo illa Fi efo in a ea ch engine and then follow the same steps as
described in Ex. 15 (Declaration of Seth Schoen), i.e. they would simply visit the relevant download page
and download the software.


                                                   55
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 61 of 87 PageID# 769




the ease of use and security of the Tor Browser since 2008. These enhancements to the Tor Browser

a e one of he To P ojec         co e ac i i ie . Id. at 4.

          One a person has opened the Tor Browser, it is similar to any other web browser. See Id.

at 7 (providing a screenshot of the Tor Browser). There is a web address bar where a person can

enter the address of the website they want to visit. Id. There is also a default search engine bar

where a person can enter search terms. Id. For example, if a person used the default search engine

ba , he co ld ea ch fo , fo e am le, ea e n di                         ic of i ginia . . di    ic co       and he

search engine would display the results. See Id. at 8 (providing a screenshot of search results on

the Tor Browser). A person could then use the To B o                      e o i i hi Co            eb i e. See Id.

at 9 (providing screensho of he Co                          eb i e a     i i ed   i h he c    en   e ion of To

Bo       e   and no ing [ ]he          oce        of na iga ing o i , and he i e      a ea ance,    e e m ch he

same as in an o he        eb b o       e ). The e i al o a ea ch engine fo To Onion Se ice websites,

called To ch,      hich In e ne         e    can find im l b            ea ching To     ea ch engine.    A person

co ld ea ch fo , fo e am le, de a men of j                    ice      e l on To Onion Service websites. See

Id. at 12 (providing a screenshot of search results on the Tor Browser).

               4. How People Browse the Internet.

          When eo le b o           e    he In e ne , he do not always know what they are looking for:

in fac , he e         hae bo           ing he In e ne        can im l a en e of aimle ne ,              i h he   e
                                             37
just     a ing ime on he In e ne .                 Th , [b]eca e of ho        In e ne     e   bo    e he In e ne

there are two main ways that they usually come across a website: 1) by using a search engine or

2) by clicking on a hyper-link (aka a link). E . 12 (Fo                  h Declaration of Dr. Matthew Miller) at

6. People can and do click on links or even register for accounts without knowing where it will



37
     Browsing, Technopedia, https://techopedia.com/definition/797/browsing (last accessed Jul. 29, 2020).


                                                            56
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 62 of 87 PageID# 770




lead them. Ex. 10 (Second Declaration of Dr. Matthew Miller) at 2; see also Ex. 15 (Declaration

of Se h Schoen) ( In e ne        ers can easily visit web sites without knowing their contents, whether

by clicking on search engine results or following a link that they found or received in some other

    a ). Wi hin To Browser, links to onion sites can be used and visited just like other web sites.

For example, a Tor Browser user can navigate to one simply by clicking on a search engine result

o o he link. Id. at 11.

                   a. Search engines.

            People can use search engines to browse the open Internet and Tor Onion Service websites.

See, e.g., Ex. 15 (Declaration of Seth Schoen) at 11-12. Indeed, he e a e ea ch engine ha do

inde         he con ents of the Tor Network, including Tor Onion Services. Search engines create

indexes which are like the yellow pages of the Internet. These indexes provide a brief description

of the webpages, but search engines usually do not have access to password protected pages on a

website. Thus, they usually cannot view or describe the content tha i        a    od    o ec ed.   E .

12 (Fourth Declaration of Dr. Matthew Miller) at 6-7.

            When eo le      e a ea ch engine,     ch a Google, D ckD ckGo, o To ch, i i            no

unusual for Internet users to receive search results that are different from what they expected, or

to be confused about the nature of a particular search e l , o o click on a ea ch e l ha           no

    ha he in ended. E . 15 (Decla a ion of Se h Schoen) a 10. Thi i beca e [m]an                   od

and terms have multiple possible meanings, and these ambiguities create challenges for search

engines and In e ne        e . Id. a 10. Fo e am le, an In e ne         e migh ea ch fo ca dinal

o      ic     e of ca dinal . The migh find o click on         eb i e dedica ed o a io        kind of

cardinals: a common bird in North America, the St. Louis Cardinals baseball team, or the members

of he College of Ca dinal in he Roman Ca holic Ch ch. Id. at 10. Furthermore, search engine




                                                   57
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 63 of 87 PageID# 771




results for websites that require a login may not be accurate or make clear what the website will

con ain: con en ha e       ie    pecial access such as a login account is almost always invisible to

web crawlers, and so not indexed by search engines and invisible to Internet users. For example, a

ea ch engine co ldn     ee the content of a private discussion forum that required a login. Id. at

10. (Ho e e , hile he ea ch engine de c i ion of a eb i e ha e i e a login o ie                  ill

not be accurate because the password-protected content is invisible to the search engine, and

therefore Internet users looking at search results, the website itself would still be indexed by the

search engine).

               b. Links.

        U e can, no ncommonl , ge a [URL] link from a search engine or from another source

and click on it without kno ing an o all of he con en ha he ll find on ha           a ic la   age.

Ex. 15 (Declaration of Seth Schoen) at 11. People may not know where a URL link will lead

because link a e of en o a e, meaning he e no a o ell ha he lead o j                     by looking

a hem. Id. at 11. A couple of examples help illustrate this point:

        [B]o h of he ideo link h       ://         . o   be.com/ a ch? =0Ak_7 T Z k and

       https://www.youtube.com/watch?v=2mBF2gSEEHQ have a very similar appearance, with

       a meaningless da a elemen a he end ( 0Ak_7 T Z k and 2mBF2gSEEHQ ). One of

       these videos is a performance of a Beethoven piano sonata, while the other is footage of

       the August 2020 explosion in the port of Beirut. Id. at 10-11.

        [O]ne of h     ://bi .l /2XRd3IU and https://bit.ly/3izBkv8 will send Internet users to this

       Co         eb i e, hile he o he       oin    hem o a Rick A le m ic ideo. Id. at 11.




                                                    58
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 64 of 87 PageID# 772




       that website. See Id. at 13; see also Ex. 17-18

                                                                         Indeed, even the



                                       Ex. 15 (Declaration of Seth Schoen) at 10; see also supra at

       n.18.

       In addition to URL addresses being ambiguous, hyperlinks can also be ambiguous.

Hyperlink       o ide[] onl a ho      de c i ion of where the user will go, but there could be

different content hosted at the website. A common example would be the use of headlines in a

newspaper article, where the headline o ld g ab he eade          a en ion, b t only when they read

the article, will they know the true story. A [hyper]link (like a headline) is a word or short phrase

ha canno f ll     e e en he con en he        e   ill ie af e clicking on he link. Ex. 12 (Fourth

Declaration of Dr. Matthew Mille ) a 6. Th , [f]o e am le, a pornography website could be

[hyper-]linked (described) as a BDSM website and just based on the text displayed to the Internet

user, they would not know exactly what content they would find if they clicked on the [hyper-]link

o ha     eb i e. Id. at 6.

                c. A One-Time Visit to a Website.

        Someone ho i i a eb i e onl once i mo e likel               o ha e fo nd he con en of ha

site was either not what they expected or not what they were looking for, compared to someone

 ho i i a eb i e e ea edl . E . 15 (Declaration of Seth Schoen) at 10.

       B. ARGUMENT

            1. The Affidavit misled the Magistrate about Tor.

       The Affidavit misled the Magistrate about Tor in paragraphs




                                                 59
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 65 of 87 PageID# 773




                      downloading and installing the Tor Browser requires the same steps (and is

just as easy) as downloading and installing a non-default browser. Additionally, the steps required

 o download the Tor Browser and access the Tor network are the same steps that a user would

ake in o de o make        e of To fo an of he legi ima e ea on         e io l de c ibed. Ex. 15

(Declaration of Seth Schoen) at 5.                                                      of the origins

of To , he mi ion and         o e of he To P ojec , he U.S. go e nmen          connec ion o he To

network and Tor Project as a key sponsor and supporter, the many legitimate reasons that people

download and use Tor, and the benefits that Tor provides in terms of anonymization that are not

primarily intended to shield illegal activity.

       The Affidavit     mi leading a emen and omi ion                       are material because the

Affidavit was incorrectly asking the Magistrate to read suspicion into legitimate conduct that many

people engage in every day.        Had the Affidavit provided a more accurate and complete

characterization of Tor, the Magistrate would have had a more complete understanding of why and

how people use Tor and would have ultimately understood that




                The Affidavit misled the Magistrate about                .




                                                 60
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 66 of 87 PageID# 774




                                                       . See, supra at 27-29.




        3. The Affidavit misled the Magistrate about




                                       61
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 67 of 87 PageID# 775




     The Affidavit misled the Magistrate




                                           62
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 68 of 87 PageID# 776




        4. The Affidavit misled the Magistrate about evidence




                                        63
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 69 of 87 PageID# 777




        5. The Affidavit misled the Magistrate




                                       64
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 70 of 87 PageID# 778




     The Affidavit misled the Magistrate




                                           65
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 71 of 87 PageID# 779




         6. The Affidavit misled the Magistrate by omitting information


     The Affidavit misled the Magistrate by failing to disclose




                                            66
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 72 of 87 PageID# 780




            7. The Affidavit misled the Magistrate through omissions that, taken together,
               were essential for the Magistrate to find probable cause.

        As discussed elsewhere in this Motion, the Affidavit did not disclose to the Magistrate

about information that, individually and especially when taken together, would have prevented the

Magistrate from finding probable cause. For example, the Special Agent did not tell the Magistrate

that:




                                               67
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 73 of 87 PageID# 781




  IV. THE SPECIAL AGENT RECKLESSLY MISLED THE MAGISTRATE IN


     The FBI, based on the information that it received




                                             68
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 74 of 87 PageID# 782




     A. BACKGROUND




                                    69
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 75 of 87 PageID# 783




                                    70
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 76 of 87 PageID# 784




        In the Eastern District of Virginia, FBI Special Agent Douglas Macfarlane swore two

Affidavits for search warrants to deploy an NIT on a target website to seize the true IP addresses

of people who logged into the website by entering a username and password. He stated:

        Due to the unique nature of the Tor network and the method by which the network
        protects that anonymity of its users by routing communications through multiple
        o he com e o node , . . . other investigative procedures that are usually
        employed in criminal investigations of this type have been tried and failed or
        reasonably appear to be unlikely to succeed if they are tried. . . . Under the NIT
        authorized by this warrant, the TARGET WEBSITE . . . would augment that
        content [that websites send to visitors in the normal course of operation] with
        addi ional com e in         c ion . . . de igned o ca e he e               ac i a ing
        computer to transmit certain information to a computer controlled by or known to
        the government. . . . to the extent that use of the NIT can be characterized as a
        seizure of an electronic communication or electronic information, . . . such a seizure
        is reasonably necessary, because without this seizure, there would be no other way,
        to my knowledge, to view the information and to use it to further the investigation.

United States v. Matish, 193 F. Supp. 3d 585 (E.D. Va. 2016) (ECF No. 18-2 at 24-25, 29)

(emphasis added);39 see also United States v. Darby, 190 F. Supp. 3d 520 (E.D. Va. 2016) (ECF

No. 23-2 at 27-28, 32) (exact same) (emphasis added).

        FBI agents have testified to the same in court. As FBI Special Agent Steven Smith

previously testified:

        In he ca e of a To hidden e ice, once e ei e ha eb i e, e don kno he
        true IP addres of he e , o e e no able o ace back who those users are.
        We only would be able to see, at most, the last node in the connection. That would
        be the IP address available to us. And we would not be able to trace back to the
        originating IP address. . . . We have to have a method in which we can proactively,
        once we seize the websi e, a emp o ascer ain he ser s r e IP address and we
          picall do his hro gh ne ork in es iga i e echniq e . . . o ca se he ser s
        computer to communicate with an FBI-controlled computer outside the Tor
        network.

39
  S ecial Agen Do gla McFa lane affidavit in U.S. v. Matish contains a significant amount of
language that is extremely similar and in some cases identical
                     . Compare Ex. 121(Matish Affidavit) with Ex. 5 (Affidavit); see also Ex. 22




                                                  71
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 77 of 87 PageID# 785




United States v. Cottom, No. 8:13CR108, 2013 WL 6567553 (D. Neb. Dec. 12, 2013) (ECF No.

257 at 21) (emphasis added).

       FBI Special Agent Daniel Alfin, who was the case agent for the national Playpen

investigation in multiple jurisdictions, p e io l    e ified ha i   a   co ec    hat when Internet

  e   acce [ed] he i e     ing he To B o      e . . . o re req ired o send some kind of addi ional

exploit to get code to execute on their computer . . . because of a feature in Tor . . . to prevent

someone from learning the Tor Browser ser s r e IP address.         United States v. Wheeler, No.

1:15-CR-390 (N.D. Ga. Aug. 21, 2017) (emphasis added). He later testified:

       So the Playpen website was a child pornography website that existed within the Tor
       network running as a Tor hidden service. . . beca se i s r nning as a Tor hidden
       service, even though we now have control of the website, e s ill don kno          ho
       the users are. People can still access the website b        e can see heir real IP
       address. So ha s ha he NIT does. . . [W]hen you access the internet through
       Tor, your real IP address is invisible to the destination. So what the NIT does is it
       forces the computer to communicate outside of the Tor network over the regular
       internet. So when ha happens, e can see he defendan s real IP address.

United States v. Stamper, Case No. 1:15cr109 (S.D. Ohio Mar. 9, 2018) (ECF No. 94 at 69, 75-

76) (emphasis added).

       B. ARGUMENT

            1. There is no process for



       What FBI Agents have previously stated under oath is substantively




                                                72
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 78 of 87 PageID# 786




                 Ex. 11 (Third Declaration of Dr. Matthew Miller) at 1.




40
  Dr. Miller has previously been qualified as an expert in numerous previous cases that involved child
pornography investigations on the Tor network, and the defense is not aware of any instance where the
Go e nmen objec ed o D . Mille e e i e.



                                                   73
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 79 of 87 PageID# 787




        2. The Special Agent was not aware of any method that could




        3. The Special Agent should have known




                                       74
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 80 of 87 PageID# 788




                                    75
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 81 of 87 PageID# 789




                                                                              United States v. Darby,

190 F. Supp. 3d 520, 530 (E.D. Va. 2016), aff d, 721 F. A           304 (4 h Ci . 2018) (de lo men

of a NIT that obtains data from a person        com     e i a ea ch and ei         e nde he Fo         h

Amendment).

       Given intelligence-sharing agreements between




41
  Intelligence and Security Committee of Parliament, Parliament of the United Kingdom, Privacy and
Security: A modern and transparent legal framework 90-91 (March 2015) (describing how the U.K.
shares information with overseas partners, including with members of the Five-Eyes network, which
includes the U.S.), available from https://isc.independent.gov.uk/committee-reports/special-reports.


                                                  76
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 82 of 87 PageID# 790




              it is precisely why the Framers enacted the Fourth Amendment in the first place.

Riley v. California, 573 U.S. 373, 403 (2014) (the Fourth Amendment was meant to protect against

 he e iled gene al a an          and       i of a i ance of he colonial e a, hich allo ed B i i h

officers to rummage h o gh home in an n e ained ea ch fo e idence of c iminal ac i i                   ).

       The Fo     h Amendmen           ohibi ion again      n ea onable ea ches and seizures required

the Government




                                             While ome hing a e on kno ingl e o e                o he

  blic i no con i      ionall     o ec ed, ome hing a e on          eek o    e e e as private, even in

an a ea acce ible o he     blic, ma be con i       ionall      o ec ed. Katz v. United States, 389 U.S.

347, 351 (1967). People have a reasonable expectation of privacy when using the Tor network

beca e onl       he IP add e    of he la    ela com      e ...a o      o ed o he To      e    ac al IP

add e , a   ea    on ha    eb i e      IP add e   log, and f     he mo e,   he con en of a To      e

communications are encrypted while the comm nica ion a e h o gh he To ne o k. E . 5

(Affidavit) at ¶ 11; see also Ex. 9 (Declaration of Dr. Matthew Miller); Ex. 12 (Fourth Declaration

of Dr. Matthew Miller); Ex. 16 (Declaration of Richard Clayton). Even though the Tor Project has




                                                   77
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 83 of 87 PageID# 791




a   blicl a ailable eb age ha ca ion         ha he    e of he To ne o k doe no ende a           e

comm nica ion o all anon mo , Ex. 5 (Affidavit) at ¶ 12,




    V. ALL FRUITS OF THE ILLEGAL SEARCH MUST BE SUPPRESSED.

       All tainted fruits, including tangible evidence, electronic evidence, and statements Mr.

Sanders made to law enforcement, should be suppressed. The FBI found the tangible evidence,

ob ained fo en ic elec onic info ma ion, and ob ained M . Sande         a emen b e loiting the

illegally obtained search warrant, including by questioning him in his home. Because his

statements are clearly the fruit of the poisonous tree, they must also be suppressed. Wong Sun v.

United States, 371 U.S. 471, 485 (1963) ( e bal e idence hich derives so immediately from an

unlawful entry and an unauthorized arrest as the officers' action in the present case is no less the

f i of official illegali    han he mo e common angible f i of he n a an ed in                ion. );

United States v. Saafir, 754 F.3d 262, 267 (4th Cir. 2014) (suppressing statements that were fruit

of office   fal e a e ion of a ho i     o ea ch ehicle); United States v. Watson, 703 F.3d 684,

697 (4th Cir. 2013) (suppressing statement seized as fruit of unlawful arrest); United States v.

Seidman, 156 F.3d 542, 548 (4 h Ci . 1998) ( If he Go e nmen has committed a constitutional

violation, however, evidence obtained as a result of the violation cannot be used unless the

connection between the unlawful conduct and the acquisition of the evidence has become so

at en a ed a o di i a e he ain . ); United States v. Brown, 401 F.3d 588, 592 (4th Cir. 2005)




                                                78
 Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 84 of 87 PageID# 792




( E idence ga he ed a f i of an n ea onable ea ch o ei           e i gene all inadmi ible again

a defendant. ); see also New York v. Harris, 495 U.S. 14, 20 (1990) ( The a an e i emen fo

an arrest in the home is imposed to protect the home, and anything incriminating the police

gathered from arresting Harris in his home, rather than elsewhere, has been excluded, as it should

have been; the purpose of he      le ha he eb been indica ed. ).

                                         CONCLUSION

       Because the warrant issued in this case was based on a single, uncorroborated hearsay

allegation,                                             , the warrant was not supported by probable

cause. Furthermore, because the warrant was based on materially false statements and omissions,

and because even without correcting the Affidavit i     a    o lacking in indicia of   obable ca e

as to render official belief in i e i ence en i el    n ea onable, United States v. Leon, 468 U.S.

897, 932 (1984), the Leon good faith exception does not apply. As a result, all evidence derived

f om he illegal ea ch of he Sande        famil home, he illegal in e ogation of Mr. Sanders and

his parents, and the illegal forensic examinations of any tangible evidence should be suppressed

as fruit of the poisonous tree.



                                              Respectfully submitted,

                                              /s/ Jonathan Jeffress

                                              Jonathan Jeffress (#42884)
                                              Emily Voshell (#92997)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: evoshell@kaiserdillon.com



                                                 79
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 85 of 87 PageID# 793




                                  Email: jchong-smith@kaiserdillon.com

                                  Counsel for Defendant Zackary Ellis Sanders




                                    80
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 86 of 87 PageID# 794




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Emily Voshell
                                             Emily Voshell




                                                81
Case 1:20-cr-00143-TSE Document 75 Filed 08/27/20 Page 87 of 87 PageID# 795




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                             Plaintiff,                Case No. 1:20-cr-00143
                                                       The Honorable Judge Ellis
        v.

 ZACKARY ELLIS SANDERS,

                             Defendant.



                                  [PROPOSED] ORDER

       This matter having come before the Court on M . Sande       Mo ion o S      e s, and

ha e ha ing e ie ed he Go e nmen          O o i ion he e o, i i , for good cause shown,

ORDERED that the Motion to Suppress is GRANTED.

       It is so ORDERED.

_

                                    ______________________________________

                                    THE HONORABLE T.S. ELLIS

Date: _______________

Alexandria, Virginia




                                                82
